DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
	Claims 2 and 3 (and their respective dependent claims) are objected to for the following reasons. Since the intended meaning(s) could be determined from what is otherwise set forth in the specification and figures, 112 rejections were not made but instead these lack of clarity issues are being set forth in the following claim objections. 
	With respect to claim 2, line 6, the claimed “intermediate store” should be corrected to “intermediate storage” to provide consistency.
	With respect to claim 3, line 4, the claimed “intermediate store” should be corrected to “intermediate storage” to provide consistency.
Claim Rejections - 35 USC § 112
Claims 18 and 21 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of Specifically, the limitations are already set forth in the independent claim (claim 14, line 13). Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim 23 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Specifically, inherently a data set must being either concrete or abstract. As such, no additional limitation is being added. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim 24 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Applicant is not claiming any additional limitation but is merely defining the terms “concrete data set” and “abstract data set”. Additionally, inherently a data set must being either concrete or abstract and an abstract data set by definition is one that is with respect to a lens to be manufactured in the future i.e. “at a predetermined time t”. As such, no additional limitation is being added. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, 
Claim 29 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Specifically, the limitations are already set forth in the independent claim (claim 14, line 13). Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claims 1, 6-12, 14-17, 19-20, 22, 24-28, 30 (and their respective dependent claims) are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 1, last paragraph, the claimed “position-determined spectacle lens blank…” is vague and indefinite. It is not clear if applicant is referring to the position of the defect or some other positioning parameter. Additionally, previously the independent claim is claiming “detecting a position, a size or the position and the size of the at least one defect”. As such, the claim is first claiming that only a size of the defect need be determined but then is claiming that the position of the defect is being determined. The lack of consistency renders the claim vague and indefinite. For purposes of examination, the assumed meaning of the last paragraph is “comprises respectively identified spectacle lens blank, spectacle lens semifinished product, or spectacle lens finished product and a respective defect position determination and/or defect size determination of the spectacle lens blank, spectacle lens semifinished product, or spectacle lens finished product and storing the spectacle lens blank, spectacle lens semifinished product, or spectacle lens finished product having the defect in an intermediate storage inventory…”.  
With respect to claim 1, in the preamble, applicant is claiming “A method of manufacturing a spectacle lens” but then no manufacturing step has been claimed. It is not clear if the preamble is incorrect or if applicant intended to claim a manufacturing step. Furthermore, it is not clear as to what additional limitations were intended if a step of manufacturing was intended. As such, the claim is vague and indefinite. For purposes of examination, the assumed meaning of the last paragraph of the specification is “…in an intermediate storage inventory according to at least one abstract data set of edging data, and subsequently removing the spectacle lens blank, spectacle lens semifinished product, or spectacle lens finished product having the defect from the intermediate storage inventory and manufacturing a spectacle lens based on a subsequently acquired data set. 
With respect to claim 6, 17, 19, the claimed “the spectacle lens semifinished product” is vague and indefinite. Specifically, the independent claim is claiming that the lens is one of a plurality of spectacle lens blanks, spectacle lens semifinished products or spectacle lens finished products. As such, the lens need not be a spectacle lens semifinished product. If having the lens specifically as one of a semifinished spectacle lens product is intended as a limitation, then this needs to be more positively and wherein the provided lens is one of a plurality of spectacle lens semifinished products and wherein…”.  
With respect to claim 7, the claimed “within the predetermined time t” lacks an antecedent basis. Specifically, independent claim 1, from which claim 7 depends has not claimed a “time t”. The “time t” is being claimed in claim 3. As such, it is not clear if the dependency of the claim is incorrect or if limitations were inadvertently omitted. As such, the claim is vague and indefinite. For purposes of examination, it is presumed that claim 7 was intended to depend from claim 3 (and not claim 1). 
With respect to claims 8 and 25, the claimed “category to which spectacle lens blanks are assigned” is vague and indefinite. Specifically, the independent claim is claiming that the lens is one of a plurality of spectacle lens blanks, spectacle lens semifinished products or spectacle lens finished products. As such, the lens need not be a spectacle lens blank. If having the lens specifically as one of a spectacle lens blank is intended as a limitation, then this needs to be more positively and distinctly claimed. Additionally, the independent claim is only claiming a single lens while claim 8 is claiming a plurality of lenses. The inconsistency is vague and indefinite. For purposes of examination, the assumed meaning is “as claimed in claim…wherein the provided lens is one of a plurality of spectacle lens blanks and wherein the category to which the spectacle lens blank is assigned is selected…”.  
With respect to claims 8, 9, 25, 26, the claimed “position-determined defect” is vague and indefinite for the same reasons set forth above with respect to claim 1. For position-determined defect or size determined defect…”. 
With respect to claims 9 and 26, the claimed “to which the spectacle lens semifinished product or the spectacle lens finished product are assigned” is vague and indefinite. Specifically, the independent claim is claiming that the lens is one of a plurality of spectacle lens blanks, spectacle lens semifinished products or spectacle lens finished products. As such, the lens need not be either a semifinished product or finished product. If having the lens specifically as a semifinished product and/or finished product is intended as a limitation, then this needs to be more positively and distinctly claimed. Additionally, the independent claim is only claiming a single lens while claim 9 is claiming a plurality of lenses. The inconsistency is vague and indefinite. For purposes of examination, the assumed meaning is “as claimed in claim…wherein the provided lens is one of a spectacle lens semifinished product or spectacle lens finished product and wherein the category to which the spectacle lens semifinished product or the spectacle lens finished product is assigned is selected…”.  
With respect to claims 10 and 27, the claimed “according to category 1…according to category 2” lack an antecedent basis and is vague and indefinite. Specifically, independent claim 1 from which claim 10 depends is not claiming any categories. Additionally, none of the previous claims are claiming both category 1 and category 2. As such, it is not clear if limitations were inadvertently omitted, if the dependency is incorrect and if so what claim(s) these claims were intended to depend from. Furthermore, applicant is claiming a plurality of lens blanks when the independent claims are only claiming a single lens. Furthermore, if having the lens as a lens blank is claim 8, wherein the spectacle lens blank according to category 1 is further processed…” (and references to “category 2” and “semifinished product” being deleted from the claim as well). For purposes of examination, the assumed meaning of claim 27 is “as claimed in claim 25, wherein the spectacle lens blank according to category 1 is further processed…” (and references to “category 2” and “semifinished product” being deleted from the claim as well). 
With respect to claims 11-12, 28, the claimed “spectacle lens blank or the spectacle lens semifinished product” is vague and indefinite for the reasons set forth above with respect to claims 6, 8, 17, 19 and 25. Specifically, if having the lens as either a blank or a semifinished product is intended as a limitation, then this needs to be more positively and distinctly claimed. For purposes of examination, the assumed meaning is “as claimed in claim…wherein the provided lens is one of a spectacle lens blank or spectacle lens semifinished product and wherein…”. 
With respect to claim 14, in the preamble, applicant is claiming “A method for manufacturing a spectacle lens” but then no manufacturing step has been claimed. It is not clear if the preamble is incorrect or if applicant intended to claim a manufacturing step. Furthermore, it is not clear as to what additional limitations were intended if a step of manufacturing was intended. As such, the claim is vague and indefinite. For purposes of examination, the assumed meaning of the last paragraph of the specification is “…and manufacturing the spectacle lens”. 
not having the defect of a surface of the spectacle lens blank, or on a part not having the defect of an optically effective target surface of the spectacle lens semifinished product, or on a part not having the defect of an optically effective target surface of the spectacle lens finished product and manufacturing the spectacle lens”. 
With respect to claim 15, in the preamble, applicant is claiming “A method for manufacturing a spectacle lens” but then no manufacturing step has been claimed. It is not clear if the preamble is incorrect or if applicant intended to claim a manufacturing step. Furthermore, it is not clear as to what additional limitations were intended if a step of manufacturing was intended. As such, the claim is vague and indefinite. For purposes of examination, the assumed meaning of the last paragraph of the specification is “…arranged on a block piece in a decentered manner according to the at least one of the data set of edging data or the data set of prescription data and manufacturing the spectacle lens”. 
spectacle lens semifinished product” and “the spectacle lens finished product” is vague and indefinite for the same reasons set forth above with respect to claim 9. For purposes of examination, the assumed meaning is “as claimed in claim 14, wherein the provided lens is one of a spectacle lens semifinished product or spectacle lens finished product and wherein…”.  
With respect to claims 19 and 22, the claimed “at least one data set of prescription data is compared…” is already set forth in the independent claim (claim 14, lines 13-16). Additionally, the claimed “is assigned to a category based on the comparison of the prescription data and the defect” is inconsistent with the independent claim. Specifically, independent claim 14 is claiming the assigning to the category based on the comparison of the prescription data and the defect and also based on the comparison of the edge data and the defect. As such, the limitations of claims 19 and 22 would be improperly broadening the scope of the independent claim. As such, this limitation has not been given patentable weight. The claims are vague and indefinite for the purposes set forth above. Therefore, the only additional limitation that claim 19 is adding is that the lens is a spectacle lens semi-finished product and the only limitation that claim 22 is adding is that the lens is a spectacle lens finished product. 
With respect to claims 20 and 22, the claimed “the spectacle lens finished product” is vague and indefinite for the same reasons set forth above with respect to claim 9. For purposes of examination, the assumed meaning is “as claimed in claim… wherein the provided lens is a spectacle lens finished product and wherein…”.  
With respect to claim 24, the claimed “the predetermined time t” lacks an antecedent basis. Specifically, claim 14 from which this claim depends has not claimed 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14-24, 28-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mathey et al publication number 2020/0240871 in view of Mechrez publication number 2017/0274490.

With respect to claim 14, Mathey discloses as is set forth above including disclosing the lens as a spectacle lens (paragraphs 0045, 0094, 0125, claim 8), but does not specifically disclose the lens having a prescription data set including an optical correction effect and does not specifically disclose the categorizing of “accepted” or “rejected” further being based on comparing the prescription data set to the defect. Mechrez teaches that in the manufacturing of a spectacle lens having a prescription and having defects in the pre-finished lens, that specifically, the desired lens prescription i.e. the prescription data set including the proposed optical correction can be compared with the location, size and severity of the defect as a factor in determining whether or not to “accept” or “reject” the pre-finished lens for the manufacturing of the specific lens having the desired specific prescription (abstract, paragraphs 0004-0006, 0073, 0076). Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the effective filing to have the method of manufacturing a spectacle lens of Mathey as further including having a prescription data set with an optical correction effect, comparing the prescription data set to the defects, categorizing the lens further being 
With respect to claim 15, Mathey and Mechrez disclose and teach as is set forth above and Methey further discloses: arranging the pre-finished lens on a block piece (paragraph 0064); the lens being arranged on the lens block in a decentered manner according to at least one data set of edging data (paragraphs 0059, 0066, 0190, 0202). Specifically, Mathey discloses that the lens is arranged on the lens block based on the “determined virtual position” (paragraphs 0066, 0202) and that the “determined virtual position” is based on the location of the defects (paragraphs 0059, 0190). As such, presuming that the defects are not perfectly centered on the lens, Mathey is further disclosing the positioning of the lens block in a decentered manner. Additionally, as indicated in the rejection of claim 14 above, Mathey discloses the lens positioning for cutting based on the location of the defect relative to the location of the required lens edge. As such, Mathey discloses the decentered positioning “according to the at least one data set of edging data”. 

With respect to claim 17, Mathey and Mechrez disclose and teach as is set forth above and Mechrez further teaches of inspecting the lens for coating defects for the purpose of providing a coating spectacle lens that is acceptable for use by the wearer (paragraphs 0010, 0012, 0113). Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the effective filing to have the lens of Mathey as modified by Mechrez as further including the inspecting of the lens for coating defect since Mechrez further teaches of this for the purpose of providing a coating spectacle lens that is acceptable for use by the wearer. Additionally, whether the lens was inspected for coating defects as a lens blank, semi-finished lens or finished lens would be obvious to one of ordinary skill in the art for the purpose of assessing the lens for coating defects prior to use by the intended wearer. 

With respect to claim 19, Mathey and Mechrez disclose and teach as is set forth above and Mechez further teaches of comparing the data set of prescription data with the defect as a factor in assigning the category (see rejection of claim 14 above). 
With respect to claim 20, Mathey and Mechrez disclose and teach as is set forth above and Mechrez further teaches of inspecting the lens for coating defects for the purpose of providing a coating spectacle lens that is acceptable for use by the wearer (paragraphs 0010, 0012, 0113). Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the effective filing to have the lens of Mathey as modified by Mechrez as further including the inspecting of the lens for coating defect since Mechrez further teaches of this for the purpose of providing a coating spectacle lens that is acceptable for use by the wearer. Additionally, whether the lens was inspected for coating defects as a lens blank, semi-finished lens or finished lens would be obvious to one of ordinary skill in the art at the time of the effective filing for the purpose of assessing the lens for coating defects prior to use by the intended wearer i.e. whether the lens is “accepted” or “rejected” for use. 
With respect to claim 21, Mathey and Mechrez disclose and teach as is set forth above and Mechez further teaches of having at least one data set of prescription data in addition to the data set of edging data (see rejection of claim 14 above). 
With respect to claim 22, Mathey and Mechrez disclose and teach as is set forth above and Mechez further teaches of comparing the prescription data with the lens 
With respect to claim 23, Mathey and Mechrez disclose and teach as is set forth above and Mathey further discloses the edging data as concrete (fig 9, paragraphs 0016, 0152-0157, 0191, the lens edged to fit a specific frame i.e. concrete edging data). Regardless, the edging data must inherently be either concrete data or abstract data. 
With respect to claim 24, applicant is merely defining the terms “concrete data” and “abstract data” and is not providing any further limitation. As such, claim 24 is met by Mathey as modified by Mechrez. 
With respect to claim 28, Mathey and Mechrez disclose and teach as is set forth above and Mathey further discloses the lens as a semi-finished product that is then converted into a finished spectacle lens which is then converted into a lens fitted to a frame (paragraph 0016-0017, 0094, 0125-0126, 0152-0154). 
With respect to claim 29, Mathey and Mechrez disclose and teach as is set forth above and Mechrez further teaches of the prescription data including an optical correction effect of the spectacle lens (see rejection of claim 14 above). 
With respect to claim 30, Mathey and Mechrez disclose and teach the limitations therein (see rejection of claim 14 above) and further discloses a computer program stored in a computer readable medium to execute the method steps (paragraph 0093). 
. 
Allowable Subject Matter
Claims 1 and 13 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 2-12, 25-27 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims (and based on the assumed meanings of the 112 rejections and claim objections set forth above).
The following is a statement of reasons for the indication of allowable subject matter: with respect to the allowable subject matter, none of the prior art either alone or in combination disclose or teach of the claimed combination of limitations to warrant a rejection under 35 USC 102 or 103. Specifically, with respect to independent claims 1 and 13, none of the prior art either alone or in combination disclose or teach of the claimed method for manufacturing a spectacle lens or computer program product to provide a spectacle lens specifically including, as the distinguishing features in combination with the other limitations, detecting at least one of a position and size of a spectacle lens defect, providing a data set of prescription data and edging data, comparing the prescription data with the defect, comparing the edging data with the  Specifically, with respect to claims 25 and 27, none of the prior art either alone or in combination disclose or teach of the claimed method for manufacturing a spectacle lens specifically including, as the distinguishing features in combination with the other limitations, detecting at least one of a position and size of a spectacle lens defect, providing a data set of prescription data and edging data, comparing the prescription data with the defect, comparing the edging data with the defect, assigning a lens category depending on the comparison of the prescription data and the defect and the edging data and the defect, the lens to be produced being positioned virtually on a part not of the lens not having the defect, wherein the lens is a spectacle lens blank, wherein the assigning to a category is selected from the group consisting of the specific categories as claimed, and manufacturing the spectacle lens. Specifically, with respect to claim 26, none of the prior art either alone or in combination disclose or teach of the claimed method for manufacturing a spectacle lens specifically including, as the distinguishing features in combination with the other limitations, detecting at least one of a position and size of a spectacle lens defect, providing a data set of prescription data and edging data, comparing the prescription data with the .  
Prior Art Citations
	Lemaire et al publication number 2018/0195931, Sprague patent number 3,988,068, Davis et al patent number 5,995,213, and Ebel et al patent number 5,717,781 are being cited herein to show methods and computer program products having some similar method steps and structure to that of the claimed invention. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORDAN MARC SCHWARTZ whose telephone number is (571)272-2337.  The examiner can normally be reached on Mon-Fri 7:00am to 3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JORDAN M SCHWARTZ/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        July 29, 2021